-   '   •' _,...                 11··           •',\''!
        AO 2458 (Rev. 02/08/2019) Jjudgment.in a Criminal Petty Case (Modified)                                                                    Page 1of1
                                                                                                                                                               1-Y
                                                UNITED STATES DISTRICT COURT.
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                v.                                         (For Offenses Committed On or After November 1, 1987)


                                   Gil Mejia-Jimenez                                       Case Number: 3:19-mj-21306

                                                                                           Mark F. Adams
                                                                                           Defendant's Attorney


        REGISTRATION NO. 84029298

        THE DEFENDANT:
         12'.l pleaded guilty to count( s) 1 of Complaint ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




           D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                     Nature of Offense                                                                Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                      1

           D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




           D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                                            dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ·
         imprisoned for a term of:

                                        25'-TIME SERVED

           lZI Assessment: $10 WAIVED 12'.l Fine: WAIVED
           12'.l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                             charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday,.March 13, 2019
                                                                                         Date of Imposition of Sentence

                        u.     i1..01.- cc Fu El)
         Received       I
                       DUSM
                           c1
                            -~            . · ~ l- fl.

                                                            MAR l 3 2019
                                                                                         HiauLgJ::::LoCK
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                   CLERK, IJ.c. D!c;TFc:CT C'JURT    I

                                        J   ·   SOUTHERN DIS)'RiCT Of' CALIFORNIA
         Clerk's Office Cop                     BY             !            DEPUTY                                                     3:19-mj-21306
                                                                !
